             Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 1 of 34




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



KOSS CORPORATION,

        Plaintiff,                                      Case No. 6:20-cv-00665

        v.                                              ORIGINAL COMPLAINT FOR PATENT
                                                        INFRINGEMENT
APPLE INC.,
                                                        DEMAND FOR JURY TRIAL
       Defendant.




                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Koss Corporation (“Koss” or “Plaintiff”) files this complaint for patent

infringement against Apple Inc. (“Apple” or “Defendant”) alleging, based on its own knowledge

as to itself and its own actions, and based on information and belief as to all other matters, as

follows:

                                   NATURE OF THE ACTION

        1.       This is a civil action arising under the patent laws of the United States, 35 U.S.C. §

1 et seq., including specifically 35 U.S.C. § 271, based on Apple’s willful infringement of U.S.

Patent Nos. 10,206,025 (“the ’025 Patent”), 10,298,451 (“the ’451 Patent”), 10,469,934 (“the ’934

Patent”), 10,491,982 (“the ’982 Patent”), and 10,506,325 (“the ’325 Patent”) (collectively “the

Patents-in-Suit”).




                                                  -1-
503314262 v9
              Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 2 of 34




                                           THE PARTIES

         2.       Plaintiff Koss Corporation is a corporation existing under the laws of the State of

Delaware having its principal place of business located at 4129 North Port Washington Avenue,

Milwaukee, Wisconsin 53212.

         3.       Koss markets a complete line of high-fidelity headphones and audio accessories.

Koss’s products, branded under the Koss brand name or private label brands, are sold at various

retail chains throughout the United States and the world, including Walmart stores and other large

brick-and-mortar establishments, as well as direct to customers in at least the following cities in

this District: Alpine, Austin, Del Rio, El Paso, Midland, Odessa, San Antonio, and Waco.

         4.       Koss also serves as an Original Equipment Manufacturer (“OEM”) for a customer

in this Judicial District. In this role, Koss manufactures OEM headphones sold under its customer’s

brand.

         5.       On information and belief, Apple is a California corporation having a principal

place of business located at One Apple Park Way Cupertino, California 95014 and regular and

established places of business at 12535 Riata Vista Circle, Austin, Texas and 5501 West Parmer

Lane, Austin, Texas.

         6.       On information and belief, Apple is in the process of building a 15,000-employee,

3-million square foot campus in Austin, Texas.

         7.       Apple employs thousands of people, including at least hundreds of engineers, who

currently work, and will in the future work, at either the Riata Vista Circle location, the West

Parmer Lane location, or the new 15,000-employee campus location, in Austin, Texas.




                                                  -2-
503314262 v9
              Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 3 of 34




         8.       On information and belief, Apple presently employs personnel with responsibility

for Apple’s wearable products, including the Apple AirPods and/or the Apple Beats by Dre product

line, in Austin, Texas.

         9.       On information and belief, Apple employs a senior manager in charge of Demand

Management for wearables in the United States, including the Apple AirPods and Apple Beats by

Dre products, in Austin, Texas.

         10.      On information and belief, Apple presently employs personnel with responsibility

for online content management related to Apple’s wearable products as well as Apple’s HomePod

product in Austin, Texas.

         11.      On information and belief, Apple employs an online content manager with

responsibility for iPhone, iPad, Apple Watch, HomePod, AirPods, and Apple Beats by Dre in

Austin, Texas.

         12.      On information and belief, Apple employs a software performance engineer in

Austin, Texas responsible for activating every iPhone, iPad, Apple Watch, and HomePod

worldwide.

         13.      On information and belief, Apple employs a Specialty Programs Manager in

Austin, Texas with responsibility for the Apple Watch Series 3 and the HomePod, among other

programs.

         14.      On information and belief, Apple operates brick-and-mortar retail establishments

(“Apple Stores”) at Barton Creek Square, Austin, Texas and at Apple Domain Northside, Austin,

Texas.




                                                 -3-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 4 of 34




        15.    Each of these Apple Store locations offers for sale and sells Apple wearable

products (including Apple AirPods and Apple Beats by Dre products), Apple Watch products,

Apple iPhone products, and Apple HomePod products.

        16.    On information and belief, the Best Buy store at 4627 S. Jack Kultgen Expy., Waco,

TX 76706 also sells Apple wearable products (including Apple AirPods and Apple Beats by Dre

products), Apple Watch products, Apple iPhone products, and Apple HomePod products.

        17.    Apple is registered to do business in the state of Texas and lists CT Corp. System,

located at 1999 Bryan St., Suite 900, Dallas, TX 75201 as its registered agent in the State of Texas.

                                 JURISDICTION AND VENUE

        18.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because the claims herein arise under the patent laws of the United States, 35 U.S.C. § 1

et seq., including 35 U.S.C. § 271.

        19.    This Court has personal jurisdiction over Apple in this action because Apple has

committed acts of infringement within the State of Texas and within this District through, for

example, the sale of Apple AirPods, Apple Beats by Dre products, Apple Watches, Apple iPhones,

and Apple HomePods both online and from Apple Stores in this District. Apple regularly transacts

business in the State of Texas and within this District. Apple engages in other persistent courses

of conduct and derives substantial revenue from products and/or services provided in this District

and in Texas, and has purposefully established substantial, systematic, and continuous contacts

within this District and should reasonably expect to be sued in a court in this District. For example,

Apple has offices in this District and has a registered agent for service in Texas.

        20.    Apple continues to grow its presence in this District, further cementing its ties to

this District. Apple operates a website and various advertising campaigns that solicit sales of the




                                                 -4-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 5 of 34




infringing products by consumers in this District and in Texas. Apple has entered into partnerships

with numerous resellers and distributors to sell and offer for sale the Accused Products to

consumers in this District, both online and in stores, and offers support service to customers in this

District. Given these contacts, the Court’s exercise of jurisdiction over Apple will not offend

traditional notions of fair play and substantial justice.

        21.     Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§ 1391(b),

(c) and l400(b). Apple has regular and established places of business in this District, including at

12535 Riata Vista Circle and 5501 West Parmer Lane, Austin, Texas. Apple has committed acts

within this judicial district, giving rise to this action. Apple continues to conduct business in this

judicial district, including one or more acts of making, selling, using, importing and/or offering for

sale infringing products or providing support service to Apple’s customers in this District.

                         KOSS’S LEGACY OF AUDIO INNOVATION

        22.     Koss was founded in 1953 as a television rental company in Milwaukee, Wisconsin.

        23.     In 1958, John C. Koss invented the world’s first SP/3 Stereophone as part of a

“private listening system” that would enable the wearer to listen to a phonograph without

disturbing others in the vicinity:




                                                  -5-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 6 of 34




        24.    The SP/3 Stereophone provided, for the first time, a high-quality stereophonic

headphone that approximated the sounds of a concert hall.

        25.    John C. Koss demonstrated the SP/3 Stereophone at a Wisconsin audio show in

1958. Initially designed to demonstrate the high-fidelity stereo sound that a portable phonograph

player delivered, these revolutionary SP/3 Stereophones became the hit of the show.

        26.    The SP/3 Stereophone has since been enshrined in the Smithsonian Museum’s

collection in Washington, DC, with John C. Koss delivering the SP/3 for enshrinement along with

an explanation of the story of the SP/3 in 1972:




                                                   -6-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 7 of 34




        27.    Koss’s commitment to headphone development continued into the 1960s and

beyond. In 1962, Koss developed and brought to market the PRO/4 Stereophone, which was

bestowed with Consumer Union Magazine’s #1 choice award in 1963:




        28.    Due to the success and quality of the Pro/4, the United States government awarded

Koss with a contract to install fifty (50) Pro/4 units in the staff, press, and presidential quarters of

Air Force One. Passengers accessing the aircraft’s state-of-the-art entertainment system listened

to the system using the Pro/4:




                                                  -7-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 8 of 34




        29.    In 1970, Koss moved its World Headquarters to the current location at 4129 North

Port Washington Ave., Milwaukee, Wisconsin:




        30.    Also in 1970, Koss set the standard for full-size professional headphones with its

Pro/4AA:




                                               -8-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 9 of 34




        31.     At the time of introduction, the Pro/4AA were regarded as the first dynamic

headphones to deliver true full frequency and high-fidelity performance with noise-isolating

capabilities.

        32.     Koss continued improving its Stereophone product line throughout the 1970s and

into the 1980s. In 1984, Koss introduced the Porta Pro, an acclaimed product that set performance

and comfort standards for on-the-go listening:




                                                 -9-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 10 of 34




        33.    The Porta Pro continues to be one of the most popular headphone products around

the world, particularly because of its exceptional audio fidelity and performance capabilities. In

fact, as recently as 2008, CNET awarded the Porta Pros a four-star rating of 8.3 (out of 10), with

a performance score of 9 (out of 10), stating that “there’s no denying the sound quality here:

they’re the ideal companion for mobile audiophiles and home theater enthusiasts.”

(https://www.cnet.com/reviews/koss-portapro-with-case-review/).

        34.    In 1965, Koss introduced the award-winning speaker, the Acoustech X, which was

heralded as a breakthrough product by Billboard Magazine, touting its concert hall quality and

ability to accurately amplify an acoustic guitar to large concert halls. Acoustic System Succeeds

In Classical Guitar Concert, BILLBOARD, May 27, 1967, at 71.

        35.    Following on Acoustech X, Koss went on to develop a number of additional

products: the world’s first computer maximized loudspeaker in 1976; the Kossfire speaker line in




                                              -10-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 11 of 34




the 1980s; the dynamic audio/video Dynamite bookshelf series speaker line; a line of

portable/desktop computer speakers that employed a unique magnetic shield to protect nearby

computer video and data equipment; and an amplified portable loudspeaker, the M/100, in early

1987.

        36.    In 1987, Koss pioneered one of the earliest completely wireless infrared speaker

systems: the JCK 5000. In 1986, Koss also unveiled a portable speaker, the KSC/50, which was

utilized by thousands of members of the United States military during the Gulf War in 1990.

Related to the KSC/50, Koss’s KSC/5000 included a built-in amplifier. Those products were

profiled in a Newsweek feature on October 12, 1987:




                                             -11-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 12 of 34




        37.    Over the following years, Koss continued to expand its portable speaker offerings,

including by expanding into speakerphones for teleconferencing systems with the Speakeasy line,

followed by various additional wireless models for portable use.

        38.    Elite musicians, including Tony Bennett, Les Brown, and Frank Sinatra Jr., have

used Koss headphones, including the Pro/4, while recording and/or performing. Koss’s official

spokespeople have included music legends Mel “the Velvet Fog” Tormé and Doc Severinsen, the

trumpet-playing bandleader for Johnny Carson’s Tonight Show band.

        39.    In 1979, John C. Koss was inducted into the Audio Hall of Fame.




                                              -12-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 13 of 34




        40.       In 2000, John C. Koss was inducted into the inaugural class of the Consumer

Electronics Hall of Fame.

        41.       In 2004, John C. Koss was inducted into the Wisconsin Business Hall of Fame.

         KOSS DEVELOPS THE FIRST EVER TRUE WIRELESS HEADPHONES

        42.       Continuing its culture of innovation in high-fidelity audio equipment, in the early

2000s, Koss began developing what became known as the “Striva” project. The vision for the

Striva project was borne out of Koss’s recognition that wireless headphones were going to be an

integral part of peoples’ audio consumption. In particular, Koss recognized that as radios were

needing progressively less power, and as batteries and other power sources became smaller and

more efficient, people would eventually consume audio content through headphones wirelessly

connected to some kind of a source, be it a handheld computing device or in the cloud.

        43.       In the early 2000s, Koss began making substantial monetary investments in the

Striva project, with the goal of bringing “True Wireless” listening to its loyal customers as the next

in a long series of headphone innovations.

        44.       Koss recognized that the future was a wireless world, complete with mobile internet

connectivity that went beyond traditional hardwired, or computer-based, network topologies. It

recognized that wireless ubiquity was coming, and would extend to wearable devices, including

Koss’s area of expertise: the headphone.

        45.       With these recognitions in mind, Koss made a substantial commitment to investing

in what it saw as the future of headphone technology. This work eventually became the Striva

project, and over the course of its work, Koss invested tens of millions of dollars developing chips,

fabrication techniques, prototype headphones, and other related technology to bring the Striva

vision to life.




                                                 -13-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 14 of 34




        46.    In particular, Koss’s work on Striva resulted in the development of a system-on-

chip smaller than a human fingertip that could provide audio and wireless communications

processing on a low power budget for incorporation into headphones of various form factors:




        47.    Koss’s work to develop Striva also predicted some of the interactions that modern

headphone users take for granted today. In particular, Koss recognized early on that the inclusion

of a microphone (with appropriate voice recognition software and circuitry) could provide a

convenient, hands-free way to interact with wireless headphones. Koss developed technology that

could react to such voice prompts, and in fact implemented prototypes that reacted to users saying

“Striva” into a headphone-mounted microphone to begin a voice-based interaction to, for example,

switch tracks or adjust headphone volume.

        48.    Koss also recognized a headphone concept that users today take for granted:

different headphones for different applications. In particular, as part of the Striva project, Koss

developed different form factors with different performance capabilities depending on anticipated

use. Over-ear headphones provided users with higher-quality sound, ambient noise dampening

capabilities, and better battery life (due to additional battery real estate), while in-ear headphones

provided portability and capability in a smaller, less-intrusive package.




                                                -14-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 15 of 34




        49.    Koss developed prototype in-ear headphones that relied on its chip development

efforts, with working prototypes from the mid-2000s looking very much like commonly-known

consumer products that flood the market a decade-and-a-half later:




        50.    In 2012, Koss introduced Wi-Fi enabled headphones, the result of its Striva project,

which BizTimes hailed as the first wireless headphones to use Wi-Fi transmission and credited

Koss with “introducing personal listening to the Internet.” (https://biztimes.com/koss-creates-

wireless-headphones-for-wi-fi-music-access/).

        51.    In April 2012, Koss brought to market both an in-ear and over-ear embodiment of

the Striva vision, with the Striva Pro model being the first true Wi-Fi over the ear headphones (and

mirroring many features and aesthetics modern-day users expect in wireless, over-ear

headphones):




                                                -15-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 16 of 34




        52.    The Striva Tap, a smaller, in-ear version of the Striva Pro Wi-Fi headphone,

provided users with some of the features that modern-day consumers take for granted in in-ear

headphones, like independent wireless earphones with touch gestures to control listening

preferences by manipulating the surface of the headphones:




        53.    Koss also developed (though ultimately did not market) a smart speaker that

incorporated many of the Striva features, albeit in a non-wearable form factor. The Striva-based




                                             -16-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 17 of 34




speaker product had a capacitive touch interface to mimic the features of the Striva headphones,

and also included a microphone for voice control. In addition, the Striva-based speaker had the

capability to be included in a distributed network as part of a precursor to the presently-understood

Internet of Things, such that the input devices (e.g., the microphone) could be used to control other

items in the distributed network (e.g., light switches). The speaker therefore allowed, for example,

a user to say “Striva, turn on the lights,” and the lights would turn on.

        54.    The Striva-based speaker product, referred to as the LS2, exists as a working

prototype:




        55.    Unfortunately, the economic reality of Koss’s market position did not permit it to

bring its Striva-based product vision to the masses. In particular, due to events abroad (and Koss’s

reliance on sales into those foreign countries), Koss’s supply chain and customer base were thrown

into upheaval in the late-2000’s and early-2010’s.

        56.    Moreover, Koss conducted market research during the mid-2000’s, and concluded

that given the market that was likely to develop for wireless headphones, larger companies with

more manufacturing capability would become a substantial threat to bringing Striva fully to




                                                 -17-
503314262 v9
            Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 18 of 34




market. As a result, Koss invested substantially on part-purchasing, machinery, fabrication, and

the like.

        57.     The circumstances above, and other circumstances outside of Koss’s control, meant

that the advanced features first developed for Striva were not able to be fully experienced by the

majority of the purchasing public.

        58.     Koss brings the instant lawsuit because the industry has caught up to Koss’s early-

2000s vision: the technology Koss developed as part of its substantial Striva investment has

become standardized, with whole listening ecosystems having been built around the techniques

Koss conceived of over a decade ago.

        59.     More fundamentally, Koss is responsible for creating an entire headphone industry

beginning from its release of the pioneering Stereophone as a ubiquitous way to consume

information in 1958. Apple and others are reaping enormous benefits due to John C. Koss’s vision,

and Koss Corporation’s commitment to that vision, for more than six decades.

            APPLE’S LATE FORAY INTO THE WIRELESS HEADPHONE SPACE

        60.     In 2014, Apple announced its multi-billion dollar acquisition of Beats Music and

Beats Electronics, a headphone and speaker company formed in 2008. Beats’ first wireless

headphone, Beats by Dr. Dre Wireless, was released in late 2012.

        61.     On September 7, 2016, amid much fanfare and nearly four (4) years after Striva hit

the market and two years after Apple’s purchase of Beats, Apple released the Apple AirPods.

Apple touted the AirPods as its “new wireless headphones that use advanced technology to

reinvent how we listen to music, make phone calls, enjoy TV shows and movies, play games and

interact with Siri, providing a wireless audio experience [it claims was] not possible before.”

(https://www.apple.com/newsroom/2016/09/apple-reinvents-the-wireless-headphones-with-




                                               -18-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 19 of 34




airpods/). The AirPods “automatically connect[] to all your Apple devices simply and seamlessly,

and let[] you access Siri with just a double tap” and allow a user to “seamlessly switch from a call

on [an] iPhone to listening to music on [an] Apple Watch.” (Id.). The AirPods also permit a user

to use a vocal trigger (“Hey, Siri”) to alter the listening experience, much like the technology Koss

pioneered with Striva in the mid-2000’s.

        62.    Also on September 7, 2016, Apple released the Powerbeats Wireless ear-clip

headphones under the brand Beats by Dre. Powerbeats Wireless were marketed towards athletes

and featured an ear-clip hanger bar (also known as an ear-hook) which provided a secure fit for

active use. Powerbeats Wireless are considered wireless because they do not need to be physically

plugged into a device to play music, they are not considered to be “True Wireless” because the

two ear-clip headphones were connected to one another by a cable. On April 3, 2019, Apple

introduced Powerbeats Pro under the brand Beats by Dre. Unlike Powerbeats Wireless, Powerbeats

Pro are True Wireless ear-clip headphones. Powerbeats Pro feature the Apple H1 Chip, which

among other things, enables users the ability to initiate requests to a network server.

        63.    On information and belief, before the AirPods and the Powerbeats Wireless and

Pro, Apple did not have a commercially available True Wireless headphone product.

                                    THE PATENTS-IN-SUIT

        64.    On February 12, 2019, U.S. Patent No. 10,206,025, entitled “System with Wireless

Earphones,” was duly and legally issued by the United States Patent and Trademark Office. A

true and accurate copy of the ’025 Patent is attached hereto as Exhibit A.

        65.    On May 21, 2019, U.S. Patent No. 10,298,451, entitled “Configuring Wireless

Devices for a Wireless Infrastructure Network,” was duly and legally issued by the United States




                                                -19-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 20 of 34




Patent and Trademark Office. A true and accurate copy of the ’451 Patent is attached hereto as

Exhibit B.

        66.    On November 5, 2019, U.S. Patent No. 10,469,934, entitled “System with Wireless

Earphones,” was duly and legally issued by the United States Patent and Trademark Office. A

true and accurate copy of the ’934 Patent is attached hereto as Exhibit C.

        67.    On November 26, 2019, U.S. Patent No. 10,491,982, entitled “System with

Wireless Earphones,” was duly and legally issued by the United States Patent and Trademark

Office. A true and accurate copy of the ’982 Patent is attached hereto as Exhibit D.

        68.    On December 10, 2019, U.S. Patent No. 10,506,325, entitled “System with

Wireless Earphones,” was duly and legally issued by the United States Patent and Trademark

Office. A true and accurate copy of the ’325 Patent is attached hereto as Exhibit E.

        69.    The Patents-in-Suit represent Koss’s significant investment into the wireless

headphone and wearable technology space, including its commitment in the form of decades of

research and millions of dollars.

                   APPLE’S KNOWLEDGE OF THE PATENTS-IN-SUIT

        70.    On September 7, 2017 Koss informed Apple that it was infringing U.S. Patent No.

9,729,959, a parent of several of the Patents-in-Suit.

        71.    Over the following two and a half years, Koss and its representatives met with

Apple a total of four times in Apple’s California offices and in the course of those meetings, as

well as several additional email exchanges, provided Apple with claim charts identifying how

Apple infringed certain of Koss’s patents, including each of the Patents-in-Suit.

        72.    Prior to the filing of the instant Complaint, Koss informed Apple of its belief that

Apple was infringing each of the Patents-in-Suit.




                                                -20-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 21 of 34




        73.    Nevertheless, Apple has not taken a license to the Patents-in-Suit.

        74.    On information and belief, Apple has not altered the functionality of any of its

products to avoid infringement of the Patents-in-Suit.

                                  FIRST CAUSE OF ACTION

                                (Infringement of the ’025 Patent)

        75.    Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 74 as if set forth herein.

        76.    Koss owns all substantial rights, interest, and title in and to the ’025 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’025 Patent against

infringers, and to collect damages for all relevant times.

        77.    The ’025 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        78.    The written description of the ’025 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        79.    Apple has made, had made, used, imported, supplied, distributed, sold, and/or

offered for sale products and/or systems, including systems in which its AirPods and/or wireless

Beats by Dre-branded products and/or systems are incorporated (“Accused Headphones”).

        80.    As set forth in the attached non-limiting Claim chart (Exhibit F), Apple has

infringed and is infringing at least Claim 1 of the ’025 Patent by making, having made, using,




                                                  -21-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 22 of 34




importing, supplying, distributing, selling, and/or offering for sale the Accused Headphones. In

particular, the use of the Accused Headphones by Apple to, for example, demonstrate those

products in brick-and-mortar Apple Stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ‘025 Patent.

        81.    Apple actively induces infringement of at least Claim 1 of the ’025 Patent by selling

the Accused Headphones with instructions as to how to use the Accused Headphones in a system

such as that recited in the ‘025 Patent. Apple aids, instructs, or otherwise acts with the intent to

cause an end user to use the Accused Headphones. Apple knew of the ’025 Patent and knew that

its use and sale of the Accused Headphones infringe at least Claim 1 of the ’025 Patent.

        82.    Apple is also liable for contributory infringement of at least Claim 1 of the ’025

Patent by providing, and by having knowingly provided, a material part of the instrumentalities,

namely the Accused Headphones, used to infringe Claim 1 of the ’025 Patent. The Accused

Headphones have no substantial non-infringing uses. When an end user uses the Accused

Headphones in combination with, for example, an Apple iPhone and/or an Apple Watch, the end

user directly infringes Claim 1 of the ’025 Patent. Apple knew that the Accused Headphones were

especially made for use in an infringing manner prior to the filing of this lawsuit. For at least the

reasons set forth above, Apple contributes to the infringement of the ’025 Patent by others.

        83.    Koss has been damaged as a result of the infringing conduct by Apple alleged

above. Thus, Apple is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        84.    Apple’s infringement of the ’025 Patent has caused, and will continue to cause,

Koss to suffer substantial and irreparable harm.




                                                -22-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 23 of 34




        85.    Apple has been aware that it infringes the ’025 Patent since at least March 6, 2019.

Upon information and belief, Apple was aware of its infringement of the ’025 Patent at least as

early as February 12, 2019, when the ’025 Patent issued, through Apple’s own freedom-to-operate

analysis, initiated, in part, due to the communications Apple was having with Koss at that time.

        86.    On information and belief, to the extent Apple did not learn of the ’025 Patent on

or around February 12, 2019, Apple was willfully blind to its infringement of the ’025 Patent.

        87.    Apple’s infringement of the ’025 Patent is, has been, and continues to be, willful,

intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        88.    Koss has complied with 35 U.S.C. § 287 with respect to the ’025 Patent.

                                SECOND CAUSE OF ACTION

                                (Infringement of the ’451 Patent)

        89.    Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 88 as if set forth herein.

        90.    Koss owns all substantial rights, interest, and title in and to the ’451 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’451 Patent against

infringers, and to collect damages for all relevant times.

        91.    The ’451 Patent generally describes a credentialed system for accessing an ad hoc

communications link between an electronic device, such as a speaker or medical device, and a

mobile computing device.

        92.    The written description of the ’451 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from




                                                  -23-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 24 of 34




and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        93.    Apple has made, had made, used, imported, supplied, distributed, sold, or offered

for sale products and/or systems, including systems in which its HomePod and/or Apple Watch

products and/or systems are incorporated (“Accused Networking Devices”).

        94.    As set forth in the attached non-limiting Claim chart (Exhibit G), Apple has

infringed and is infringing at least Claim 1 of the ’451 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Networking

Devices. In particular, the use of the Accused Networking Devices by Apple to, for example,

demonstrate those products in brick-and-mortar Apple Stores in Austin, Texas or to, for example,

test those products, constitute acts of direct infringement of Claim 1 of the ’451 Patent.

        95.    Apple actively induces infringement of at least Claim 1 of the ’451 Patent by selling

the Accused Networking Devices with instructions as to how to use the Accused Networking

Devices in a system such as that recited in the ’451 Patent. Apple aids, instructs, or otherwise acts

with the intent to cause an end user to use the Accused Networking Devices. Apple knew of the

’451 Patent and knew that its use and sale of the Accused Networking Devices infringe at least

Claim 1 of the ’451 Patent.

        96.    Apple is also liable for contributory infringement of at least Claim 1 of the ’451

Patent by providing, and by having knowingly provided, a material part of the instrumentalities,

namely the Accused Networking Devices, used to infringe Claim 1 of the ’451 Patent. The

Accused Networking Devices have no substantial non-infringing uses. When an end user uses the

Accused Networking Devices in combination with, for example, an Apple iPhone, the end user

directly infringes Claim 1 of the ’451 Patent. Apple knew that the Accused Networking Devices




                                                -24-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 25 of 34




were especially made for use in an infringing manner prior to the filing of this lawsuit. For at least

the reasons set forth above, Apple contributes to the infringement of the ’451 Patent by others.

        97.    Koss has been damaged as a result of the infringing conduct by Apple alleged

above. Thus, Apple is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        98.    Apple’s infringement of the ’451 Patent has caused, and will continue to cause,

Koss to suffer substantial and irreparable harm.

        99.    Apple has been aware that it infringes the ’451 Patent since at least August 5, 2019.

Upon information and belief, Apple was aware of its infringement of the ’451 Patent at least as

early as May 21, 2019, when the ’451 Patent issued, through Apple’s own freedom-to-operate

analysis, initiated, in part, due to the communications Apple was having with Koss at that time.

        100.   On information and belief, to the extent Apple did not learn of the ’451 Patent on

or around May 21, 2019, Apple was willfully blind to its infringement of the ’451 Patent.

        101.   Apple’s infringement of the ’451 Patent is, has been, and continues to be, willful,

intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        102.   Koss has complied with 35 U.S.C. § 287 with respect to the ’451 Patent.

                                  THIRD CAUSE OF ACTION

                                (Infringement of the ’934 Patent)

        103.   Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 102 as if set forth herein.




                                                -25-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 26 of 34




        104.   Koss owns all substantial rights, interest, and title in and to the ’934 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’934 Patent against

infringers, and to collect damages for all relevant times.

        105.   The ’934 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        106.   The written description of the ’934 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        107.   Apple has made, had made, used, imported, supplied, distributed, sold, or offered

for sale products and/or systems, including systems in which its AirPods and/or wireless Beats by

Dre-branded products and/or systems are incorporated (“Accused Headphones”).

        108.   As set forth in the attached non-limiting Claim chart (Exhibit H), Apple has

infringed and is infringing at least Claim 1 of the ’934 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Headphones. In

particular, the use of the Accused Headphones by Apple to, for example, demonstrate those

products in brick-and-mortar Apple Stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’934 Patent.

        109.   Apple actively induces infringement of at least Claim 1 of the ’934 Patent by selling

the Accused Headphones with instructions as to how to use the Accused Headphones in a system

such as that recited in the ’934 Patent. Apple aids, instructs, or otherwise acts with the intent to




                                                -26-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 27 of 34




cause an end user to use the Accused Headphones. Apple knew of the ’934 Patent and knew that

its use and sale of the Accused Headphones infringe at least Claim 1 of the ’934 Patent.

        110.   Apple is also liable for contributory infringement of at least Claim 1 of the ’934

Patent by providing, and by having knowingly provided, a material part of the instrumentalities,

namely the Accused Headphones, used to infringe Claim 1 of the ’934 Patent. The Accused

Headphones have no substantial non-infringing uses. When an end user uses the Accused

Headphones in combination with, for example, an Apple iPhone and/or an Apple Watch, the end

user directly infringes Claim 1 of the ’934 Patent. Apple knew that the Accused Headphones were

especially made for use in an infringing manner prior to the filing of this lawsuit. For at least the

reasons set forth above, Apple contributes to the infringement of the ’934 Patent by others.

        111.   Koss has been damaged as a result of the infringing conduct by Apple alleged

above. Thus, Apple is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        112.   Apple’s infringement of the ’934 Patent has caused, and will continue to cause,

Koss to suffer substantial and irreparable harm.

        113.   Apple has been aware that it infringes the ’934 Patent since at least October 30,

2019. Upon information and belief, Apple was aware of its infringement of the ’934 Patent at least

as early as November 5, 2019, when the ’934 Patent issued, through Apple’s own freedom-to-

operate analysis, initiated, in part, due to the communications Apple was having with Koss at that

time.

        114.   On information and belief, to the extent Apple did not learn of the ’934 Patent on

or around November 5, 2019, Apple was willfully blind to its infringement of the ’934 Patent.




                                                -27-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 28 of 34




        115.   Apple’s infringement of the ’934 Patent is, has been, and continues to be, willful,

intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        116.   Koss has complied with 35 U.S.C. § 287 with respect to the ’934 Patent.

                                FOURTH CAUSE OF ACTION

                                (Infringement of the ’982 Patent)

        117.   Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 116 as if set forth herein.

        118.   Koss owns all substantial rights, interest, and title in and to the ’982 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’982 Patent against

infringers, and to collect damages for all relevant times.

        119.   The ’982 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        120.   The written description of the ’982 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        121.   Apple has made, had made, used, imported, supplied, distributed, sold, or offered

for sale products and/or systems, including systems in which its AirPods products and/or systems

are incorporated (“Accused AirPods”).

        122.   As set forth in the attached non-limiting Claim chart (Exhibit I), Apple has

infringed and is infringing at least Claim 1 of the ’982 Patent by making, having made, using,




                                                -28-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 29 of 34




importing, supplying, distributing, selling, and/or offering for sale the Accused AirPods. In

particular, the use of the Accused AirPods by Apple to, for example, demonstrate those products

in brick-and-mortar Apple Stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’982 Patent.

        123.   Apple actively induces infringement of at least Claim 1 of the ’982 Patent by selling

the Accused AirPods with instructions as to how to use the Accused AirPods in a system such as

that recited in the ’982 Patent. Apple aids, instructs, or otherwise acts with the intent to cause an

end user to use the Accused AirPods. Apple knew of the ’982 Patent and knew that its use and

sale of the Accused AirPods infringe at least Claim 1 of the ’982 Patent.

        124.   Apple is also liable for contributory infringement of at least Claim 1 of the ’982

Patent by providing, and by having knowingly provided, a material part of the instrumentalities,

namely the Accused AirPods, used to infringe Claim 1 of the ’982 Patent. The Accused AirPods

have no substantial non-infringing uses. When an end user uses the Accused AirPods in

combination with, for example, an Apple iPhone and/or an Apple Watch, the end user directly

infringes Claim 1 of the ’982 Patent. Apple knew that the Accused AirPods were especially made

for use in an infringing manner prior to the filing of this lawsuit. For at least the reasons set forth

above, Apple contributes to the infringement of the ’982 Patent by others.

        125.   Koss has been damaged as a result of the infringing conduct by Apple alleged

above. Thus, Apple is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        126.   Apple’s infringement of the ’982 Patent has caused, and will continue to cause,

Koss to suffer substantial and irreparable harm.




                                                 -29-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 30 of 34




        127.   Apple has been aware that it infringes the ’982 Patent since at least December 6,

2019. Upon information and belief, Apple was aware of its infringement of the ’982 Patent at least

as early as November 26, 2019, when the ’982 Patent issued, through Apple’s own freedom-to-

operate analysis, initiated, in part, due to the communications Apple was having with Koss at that

time.

        128.   On information and belief, to the extent Apple did not learn of the ’982 Patent on

or around November 26, 2019, Apple was willfully blind to its infringement of the ’982 Patent.

        129.   Apple’s infringement of the ’982 Patent is, has been, and continues to be, willful,

intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        130.   Koss has complied with 35 U.S.C. § 287 with respect to the ’982 Patent.

                                  FIFTH CAUSE OF ACTION

                                (Infringement of the ’325 Patent)

        131.   Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 130 as if set forth herein.

        132.   Koss owns all substantial rights, interest, and title in and to the ’325 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’325 Patent against

infringers, and to collect damages for all relevant times.

        133.   The ’325 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        134.   The written description of the ’325 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from




                                                -30-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 31 of 34




and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        135.   Apple has made, had made, used, imported, supplied, distributed, sold, or offered

for sale products and/or systems, including systems in which its AirPods products and/or systems

are incorporated (“Accused AirPods”).

        136.   As set forth in the attached non-limiting Claim chart (Exhibit J), Apple has

infringed and is infringing at least Claim 1 of the ’325 Patent by making, having made, using ,

importing, supplying, distributing, selling, and/or offering for sale the Accused AirPods. In

particular, the use of the Accused AirPods by Apple to, for example, demonstrate those products

in brick-and-mortar Apple Stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’325 Patent.

        137.   Apple actively induces infringement of at least Claim 1 of the ’325 Patent by selling

the Accused AirPods with instructions as to how to use the Accused AirPods in a system such as

that recited in the ’325 Patent. Apple aids, instructs, or otherwise acts with the intent to cause an

end user to use the Accused AirPods. Apple knew of the ’325 Patent and knew that its use and

sale of the Accused AirPods infringe at least Claim 1 of the ’325 Patent.

        138.   Apple is also liable for contributory infringement of at least Claim 1 of the ’325

Patent by providing, and by having knowingly provided, a material part of the instrumentalities,

namely the Accused AirPods, used to infringe Claim 1 of the ’325 Patent. The Accused AirPods

have no substantial non-infringing uses. When an end user uses the Accused AirPods in

combination with, for example, an Apple iPhone and/or an Apple Watch, the end user directly

infringes Claim 1 of the ’325 Patent. Apple knew that the Accused AirPods were especially made




                                                -31-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 32 of 34




for use in an infringing manner prior to the filing of this lawsuit. For at least the reasons set forth

above, Apple contributes to the infringement of the ’325 Patent by others.

        139.   Koss has been damaged as a result of the infringing conduct by Apple alleged

above. Thus, Apple is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        140.   Apple’s infringement of the ’325 Patent has caused, and will continue to cause,

Koss to suffer substantial and irreparable harm.

        141.   Apple has been aware that it infringes the ’325 Patent since at least December 6,

2019. Upon information and belief, Apple was aware of its infringement of the ’325 Patent at least

as early as December 10, 2019, when the ’325 Patent issued, through Apple’s own freedom-to-

operate analysis, initiated, in part, due to the communications Apple was having with Koss at that

time.

        142.   On information and belief, to the extent Apple did not learn of the ’325 Patent on

or around December 10, 2019, Apple was willfully blind to its infringement of the ’325 Patent.

        143.   Apple’s infringement of the ’325 Patent is, has been, and continues to be, willful,

intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        144.   Koss has complied with 35 U.S.C. § 287 with respect to the ’325 Patent.

                                         JURY DEMAND

        Koss hereby requests a trial by jury on all issues so triable by right.

                                     PRAYER FOR RELIEF

        WHEREFORE, Koss requests that:




                                                 -32-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 33 of 34




        A.     The Court find that Apple has directly infringed the Patents-in-Suit and hold Apple

liable for such infringement;

        B.     The Court find that Apple has indirectly infringed the Patents-in-Suit by inducing

its customers to directly infringe the Patents-in-Suit and hold Apple liable for such infringement;

        C.     The Court find that Apple has indirectly infringed the Patents-in-Suit by

contributing to Apple’s customers’ direct infringement of the Patents-in-Suit and hold Apple liable

for such infringement;

        D.     The Court award damages pursuant to 35 U.S.C. § 284 adequate to compensate

Koss for Apple’s past infringement of the Patents-in-Suit, including both pre- and post-judgment

interest and costs as fixed by the Court;

        E.     The Court increase the damages to be awarded to Koss by three times the amount

found by the jury or assessed by the Court;

        F.     The Court declare that this is an exceptional case entitling Koss to its reasonable

attorneys’ fees under 35 U.S.C. § 285; and

        G.     The Court award such other relief as the Court may deem just and proper.



Dated: July 23, 2020                                  Respectfully submitted,

                                                       /s/ Darlene F. Ghavimi               -
                                                      Darlene F. Ghavimi
                                                      Texas State Bar No. 24072114
                                                      K&L GATES LLP
                                                      2801 Via Fortuna, Suite #350
                                                      Austin, TX 78746
                                                      Tel.: (512) 482-6919
                                                      Fax: (512) 482-6859
                                                      darlene.ghavimi@klgates.com




                                               -33-
503314262 v9
          Case 6:20-cv-00665-ADA Document 1 Filed 07/22/20 Page 34 of 34




                                              Benjamin E. Weed
                                              (pro hac vice to be filed)
                                              Philip A. Kunz
                                              (pro hac vice to be filed)
                                              Erik J. Halverson
                                              (pro hac vice to be filed)
                                              Gina E. Johnson
                                              (pro hac vice to be filed)
                                              K&L GATES LLP
                                              Suite 3300
                                              70 W. Madison Street
                                              Chicago, IL 60602
                                              Tel.: (312) 372-1121
                                              Fax: (312) 827-8000
                                              benjamin.weed@klgates.com
                                              philip.kunz@klgates.com
                                              erik.halverson@klgates.com
                                              gina.johnson@klgates.com


                                              Peter E. Soskin
                                              (pro hac vice to be filed)
                                              K&L GATES LLP
                                              Suite 1200
                                              4 Embarcadero Center
                                              San Francisco, CA 94111
                                              Tel.: (415) 882-8046
                                              Fax: (415) 882-8220
                                              peter.soskin@klgates.com


                                              ATTORNEYS FOR PLAINTIFF KOSS
                                              CORPORATION




                                       -34-
503314262 v9
